DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US PGPub 2003/0169250) in view of Lee (US PGPub 2017/0061877) and Lee et al. (US PGPub 2015/0287362 hereinafter referred to as Lee ‘362). 

1)	Regarding claim 11, Kimura discloses a display panel (fig. 15 and 19) comprising:

a first luminous unit (fig. 19, pixel 17) comprising:
a first switch coupled to the first storage element (fig. 19, switch 13); and 
a first light-emitting diode coupled to the first switch (fig. 19 and [0189], the pixel 17 is formed of a light emitting element, a transistor, or the like);
a second luminous unit coupled to the first light-emitting unit in parallel ([245], the light emitting device includes a pixel portion 402 including a plurality of pixels arranged in matrix on a substrate 401) and comprising: 
a second switch (fig. 19, switch 13); and
a second light-emitting diode coupled to the second switch (fig. 19 and [0189], the pixel 17 is formed of a light emitting element, a transistor, or the like);
an emitting switch coupled to the first luminous unit and the second luminous unit and receiving an emitting signal (fig. 19, transistor 15) to turn on one of the first light-emitting diode and the second light-emitting diode (fig. 19C, signal input to pixel to turn on the first light-emitting diode); and
a level set unit (fig. 19, current source circuit 20) configured to provide a predetermined level to the emitting switch ([0190], the current source circuit 20 is provided in the signal line driver circuit. A current corresponding to the signal current Idata flows via, for example, a circuit element included in the signal line or the pixel from the current source circuit 20 provided in the signal line driver circuit).
However, Kimura does not disclose a first transmission switch receiving a first scan signal and a first selection signal; a first storage element coupled to the first transmission switch; wherein the emitting switch is coupled between the level set unit and the first luminous unit. 
In a similar field of endeavor of display devices Lee discloses a first transmission switch receiving a first scan signal and a first selection signal (fig. 9A, transistor M1);
a first storage element coupled to the first transmission switch (fig. 9A, capacitor Cst). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura by specifically providing the transmission switch as taught by Lee, for the purpose of providing degradation of the organic light emitting diode EL may be detected and compensated in real time while displaying images as disclosed at [0106] of Lee. 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura and Lee by providing the emitting switch is coupled between the level set unit and the first luminous unit, as taught by Lee ‘362, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

2)	Regarding claim 12, Kimura further discloses wherein the second luminous unit further comprises:
a third switch receiving the first scan signal and a second selection signal (fig. 19, switch 14); and 
a second storage element coupled to the third switch (fig. 19, capacitor 16).

3)	Regarding claim 13, Kimura further discloses wherein the level set unit comprises:
a second transmission switch receiving a data signal and the first scan signal (fig. 19, switch 12); 
a third transmission switch coupled to the second transmission switch and the emitting switch (fig. 19, switch 14); and
a second storage element coupled to the second transmission switch and the third transmission switch (fig. 19, capacitor 16).

4)	Regarding claim 15, Kimura further discloses wherein the level set unit comprises:
a second transmission switch receiving the first selection signal and a second scan signal (fig. 19, switch 12);
a third transmission switch coupled to the second transmission switch and the emitting switch (fig. 19, switch 14); and
a second storage element coupled to the second transmission switch and the third transmission switch (fig. 19, capacitor 16), wherein when the second transmission switch is turned on, the .

Claims 1-4, 9, 10 16-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Lee, Lee ‘362 and Yin et al. (US PGPub 2018/0061318).

1)	Regarding claim 1, Kimura discloses a display panel (fig. 15 and 19), comprising:
a data line (fig. 19, Idata);
a first current source coupled to the data line and receiving a first operation voltage (fig. 19, reference constant current source 11);
a first pixel unit (fig. 19) comprising:
a first switch coupled to the first current source (fig. 19, switch 13); and
a first light-emitting diode coupled to the first switch (fig. 19 and [0189], the pixel 17 is formed of a light emitting element, a transistor, or the like), wherein when the first switch is turned on, the first current passes through the first light-emitting diode to turn on the first light-emitting diode (fig. 19(C));
a discharge circuit coupled to the data line to discharge a voltage of the data line ([0190], the current source circuit 20 is provided in the signal line driver circuit. A current corresponding to the signal current Idata flows via, for example, a circuit element included in the signal line or the pixel from the current source circuit 20 provided in the signal line driver circuit); and
a second pixel unit adjacent to the first pixel unit ([245], the light emitting device includes a pixel portion 402 including a plurality of pixels arranged in matrix on a substrate 401) comprising:
a second switch (fig. 19, switch 13); and
a second light-emitting diode coupled to the second switch (fig. 19 and [0189], the pixel 17 is formed of a light emitting element, a transistor, or the like), and when the first switch and the second switch are not turned on, the discharge circuit discharges the voltage of the data line (fig. 19(B) and [0191]-[0193], switch 13 is off).
However Kimura does not disclose receiving a first scan signal, wherein when the first scan signal is enabled, the first switch is turned on and receives a first current provided by the first current 
In a similar field of endeavor of display devices Lee discloses receiving a first scan signal, wherein when the first scan signal is enabled, the first switch is turned on and receives a first current provided by the first current source ([0105], The first control signal GS1, the second control signal GS2, and the sensing control signal SE may have the logical high level H in a next frame (i.e., a Kth FRAME). The scan signal GW may have the logical low level L in the next frame such that a data voltage corresponding to an image may be applied to the pixel circuit 10 through the scan switch M1); and wherein when the second switch is turned on, a second current passes through the second light-emitting diode to turn on the second light-emitting diode ([0105], The first control signal GS1, the second control signal GS2, and the sensing control signal SE may have the logical high level H in a next frame (i.e., a Kth FRAME). The scan signal GW may have the logical low level L in the next frame such that a data voltage corresponding to an image may be applied to the pixel circuit 10 through the scan switch M1).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura by specifically providing the scan signals as taught by Lee, for the purpose of providing degradation of the organic light emitting diode EL may be detected and compensated in real time while displaying images as disclosed at [0106] of Lee. 
In a similar field of endeavor of display devices, Lee ‘362 discloses wherein: the discharge circuit provides a second operation voltage to the data line, and the second operation voltage is less than the first operation voltage ([0074], The discharge voltage generator 500 can receive the first voltage ELVDD and the second voltage ELVSS from the driving voltage generator 400. The discharge voltage generator 500 can generate a third voltage Vi2 and a fourth voltage Vi1 using the first and second voltages ELVDD and ELVSS. The third and fourth voltages Vi2 and Vi1 can be discharge voltages different from each other. The discharge voltage generator 500 can generate a plurality of third voltages Vi2 and a plurality of fourth voltages Vi1 using the first and second voltages ELVDD and ELVSS). 

In a similar field of endeavor of display devices, Yin discloses a discharge circuit directly connected to the data line to discharge a voltage of the data line ([107], the reset unit 20 discharges the data line DLn in the reset period t1). 
It would have been obvious to one of ordinary skill in the art to modify the system of Kimura, Lee and Lee ‘362, by specifically providing the discharge circuit directly connected to the data line, as taught by Yin, for the purpose of rearrangement of parts to achieve intended results. 

2)	Regarding claim 2, Kimura does not disclose further comprising: a compensation circuit comprising a first terminal and a second terminal, wherein the first terminal is coupled to the first switch, the second terminal is coupled to the first light-emitting diode, and the compensation circuit is configured to compensate for a threshold voltage of the first switch.
Lee discloses a compensation circuit ([0018] and fig. 11, controller 170) comprising a first terminal and a second terminal, wherein the first terminal is coupled to the first switch, the second terminal is coupled to the first light-emitting diode, and the compensation circuit is configured to compensate for a threshold voltage of the first switch ([0118], the controller 170 may generate the compensated image data DATA2 based on the input image data DATA1 and the sensing data SSD). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura by specifically providing the compensation as taught by Lee, for the purpose of detecting characteristics of the organic light emitting diode as described at [0023] of Lee. 

3)	Regarding claim 3, Kimura does not disclose further comprising: a sensing element detecting brightness of the first light-emitting diode to generate a feedback signal.
In a similar field of endeavor of display devices, Lee discloses a sensing element detecting brightness of the light-emitting diode to generate a feedback signal (fig. 11 and [0113], the sensing circuit 150 generating the sensing data SSD based on the sensing currents). 


4)	Regarding claim 4, Kimura does not disclose wherein the first current source adjusts the first current according to the feedback signal.
Lee discloses wherein the first current source adjusts the first current according to the feedback signal ([0118], the controller 170 may generate the compensated image data DATA2 based on the input image data DATA1 and the sensing data SSD). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura by specifically providing the adjustment as taught by Lee, for the purpose of detecting characteristics of the organic light emitting diode as described at [0023] of Lee. 

5)	Regarding claim 9, Kimura further discloses further comprising:
a substrate (fig. 12 and [0497], a top view of a light emitting device formed such that an element substrate on which transistors are formed is sealed with a sealing material); and
an insulating layer disposed on the substrate, wherein the insulating layer comprises a first indentation and a second indentation, the first light-emitting diode comprises a first electrode and a second electrode, the first indentation is configured to hold the first electrode, and the second indentation is configured to hold the second electrode (fig. 12 and [0497], a top view of a light emitting device formed such that an element substrate on which transistors are formed is sealed with a sealing material).

6)	Regarding claim 10, Kimura further discloses wherein during a first period of a frame, the first switch is turned on and the first current passes through the first light-emitting diode, during a second period of the frame, the first switch is turned on and the second current passes through the first light-emitting diode, and the first current is the same as or different from the second current (fig. 17(C), light emitting).

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US PGPub 2017/0294161) in view of Lee. 

1)	Regarding claim 16, Sun discloses a display panel ([007] and figs. 5 and 6, display substrate) comprising:
at least one pixel unit (figs. 5 and 6, conversion unit 104 and pixel circuit 102) comprising:
a first transistor (fig. 6, T1) comprising a first gate, a first drain and a first source, wherein the first gate receives a scan signal ([0078], the second input terminal “VCG” is configured to input a first drive signal), and the first drain receives a data signal (fig. 6, data signal from source drive unit 103);
a second transistor (fig. 6, T2) comprising a second gate, a second drain and a second source, wherein the second gate is coupled to the first source (fig. 6, node between T1, T2 and C1), and the second drain receives a first operation voltage (fig. 6, VCE);
a storage element (fig. 6, C1) comprising two terminals, wherein one of the two terminals is coupled to the first source (fig. 6, node between T1, T2 and C1) and another one of the two terminals is coupled to the second source (fig. 6, node between C1 and T2);
a third transistor (fig. 6, T5) comprising a third gate, a third drain and a third source, wherein the first transistor and the second transistor are N-type transistors, and the third transistor is a P-type transistor ([0082], the first transistor T1 through the third transistor T3 are set as N-type transistors, and the four transistor T4 through the seventh transistors T7 are set as P-type transistors), wherein the third gate receives an emitting signal (fig. 6, scan signal), and the third source is coupled to the second source (fig. 6, third source is indirectly coupled to the second source);
a light-emitting diode ([0081] and fig. 6, light emitting device) comprising an anode and a cathode, wherein the anode is coupled to the third drain (fig. 6, node labeled B), and the cathode receives a second operation voltage (fig. 6, VSS). 
However, Sun does not disclose a sensing element detecting brightness of the light-emitting diode to generate a feedback signal. 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Sun by specifically providing the sensing element as taught by Lee, for the purpose of detecting characteristics of the organic light emitting diode as described at [0023] of Lee. 

2)	Regarding claim 17, Sun does not disclose further comprising: a controller comparing the feedback signal and a predetermined signal to generate a compared result and adjusting the data signal according to the compared result.
Lee discloses a controller (fig. 11, controller 170) comparing the feedback signal and a predetermined signal to generate a compared result and adjusting the data signal according to the compared result ([0118], the controller 170 may generate the compensated image data DATA2 based on the input image data DATA1 and the sensing data SSD). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Sun by specifically providing the controller as taught by Lee, for the purpose of detecting characteristics of the organic light emitting diode as described at [0023] of Lee. 

3)	Regarding claim 19, Sun does not disclose wherein the light-emitting diode emits light with a carrier wave to drive an external device.
	Lee discloses wherein the light-emitting diode emits light with a carrier wave to drive an external device ([0023], the driving current may be provided to an external sensing circuit through the data line during the second current sensing period to detect characteristics of the organic light emitting diode). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Sun, by specifically providing the external device, as taught by Lee, for the purpose of detecting characteristics of the organic light emitting diode as described at [0023] of Lee. 

4)	Regarding claim 20, Sun further discloses wherein 

during a second period, the emitting signal is enabled to turn on the light-emitting diode (fig. 9),
during a third period, the emitting signal is disabled to turn off the light-emitting diode (fig. 10), and
during a fourth period, the emitting signal is enabled to turn on the light-emitting diode (fig. 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Lee, Lee ‘362, and Yin further in view of Matsueda et al. (US PGPub 2016/0247441). 

1)	Regarding claim 5, the combination of Kimura and Lee does not disclose further comprising:
an electrostatic discharge protection circuit coupled to the first switch.
In a similar field of endeavor of display devices, Matsueda discloses an electrostatic discharge protection circuit coupled to the first switch ([0059] and fig. 3, a data line electro static discharge (ESD) protection circuit 133 which prevents damage caused by electrostatic discharge). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura and Lee by specifically providing an electrostatic discharge protection circuit, as taught by Matsueda, for the purpose of preventing damage cause by electrostatic discharge as disclosed at [0059] of Matsueda. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Lee, Lee ‘362 and Yin further in view of Qi. 

1)	Regarding claim 8, Kimura further discloses wherein the first pixel unit further comprises:
a capacitor (fig. 17, capacitor) coupled to the first switch (fig. 17);

In a similar field of endeavor of display devices Qi discloses a P-type transistor coupled between the first switch and the first light-emitting diode in series (fig. 3); and
an N-type transistor coupled to the first switch in series, wherein a gate of the P-type transistor is coupled to a gate of the N-type transistor (fig. 3). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Kimura and Lee, by including the type of transistor as taught by Qi, for the purpose of doubling the respective lifetimes of the light emitting devices by having the first and the second light emitting devices emit light alternately as disclosed at [0071] of Qi. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Lee, and Lee ‘362 further in view of Umezaki et al. (US PGPub 2008/0079001). 

1)	Regarding claim 14, the combination of Kimura and Lee does not disclose further comprising: an NOR circuit comprising a first input, a second input and an output, wherein the first input is coupled to the first storage element, and the output is coupled to the second switch.
In a similar field of endeavor of display devices, Umezaki discloses an NOR circuit ([0017], a NOR circuit) comprising a first input, a second input and an output, wherein the first input is coupled to the first storage element, and the output is coupled to the second switch ([0017], one or more circuits which enable functional connection of A and B (e.g., a logic circuit such as an inverter, a NAND circuit, or a NOR circuit; a signal converter circuit such as a DA converter circuit, an AD converter circuit, or a gamma correction circuit; a potential level converter circuit such as a power supply circuit (e.g., a voltage step-up circuit or a voltage step-down circuit) or a level shifter circuit for changing a potential level of a signal; a voltage source; a current source; a switching circuit). 
. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the new reference combination including new reference Yin being used in the current rejection. See above rejection sections for full detail.
Applicant's arguments filed 12/18/2021 with respect to claim 11 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicants argue, “Lee ‘362 fails to disclose the alleged ‘emitting switch’ recited in the amended claim 11 because the transistor in FIG. 6A of Lee ‘362 does not couple to two light-emitting diodes” (page 14, paragraph 2), however Examiner respectfully disagrees. Examiner maintains that the combination of Kimura, Lee and Lee ‘362 discloses the emitting switch as claimed in claim 11. As claimed, the emitting switch is coupled to the first luminous unit and the second luminous unit and additionally the emitting switch is coupled between the level set unit and the first luminous unit. Therefore, the claimed emitting switch would be indirectly coupled to the second luminous unit. Kimura discloses an emitting switch, switch 15, coupled to a first luminous unit, pixel 17, and indirectly coupled to a second luminous unit, since the panel includes multiple pixels. Lee ‘362 discloses the emitting switch, T7, coupled between the level set unit, fig 6A, and the first luminous unit, fig. 6A. 
Applicant’s arguments with respect to claim 16 have been considered but are moot because the arguments do not apply to the new reference combination including new reference Sun being used in the current rejection. See above rejection sections for full detail.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693